Citation Nr: 0912606	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-32 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Evaluation of chronic obstructive pulmonary disease (COPD), 
currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from April 1990 to April 1994.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  This matter was later 
transferred to the VA RO in Fargo, North Dakota.  The Board 
remanded this matter for further development in February 
2008.      


FINDING OF FACT

The Veteran's COPD is not productive of FEV-1 of 56-70 
percent predicted, FEV-1/FVC of 56-70 percent, or of DLCO 
(SB) 56 to 65 percent predicted.  


CONCLUSION OF LAW

Criteria for a rating higher than 10 percent for the 
Veteran's service-connected pulmonary disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6604 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided in this decision has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in June 2005, 
March 2006, and May 2008.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In these letters, VA informed the Veteran of the 
evidence needed to substantiate his claim, and of the 
elements of his claim.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2007).  VA advised the Veteran of the respective duties 
of the VA and of the Veteran in obtaining evidence needed to 
substantiate his claim.  VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  And VA provided a 
notification letter to the Veteran prior to the rating 
decision on appeal here.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision). 

The Board notes a deficiency with VCAA notification, however.  
VA did not provide VCAA notification to the Veteran of 
disability ratings and effective dates in general, or of the 
rating criteria at issue here in particular, until after the 
September 2005 rating decision on appeal.  See Vazquez-Flores 
and Dingess/Hartman, both supra.  Nevertheless, the Board 
finds that any presumed prejudice incurred by the Veteran as 
a result of the untimely notice has been rebutted by the 
record, and that proceeding with a final decision is 
appropriate here.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  The December 
2008 Supplemental Statement of the Case (SSOC) of record, 
executed following the full notification provided in the May 
2008 letter of record, amounts to a full readjudication of 
the Veteran's claim.  See Mayfield, 444 F.3d 1328.  Based on 
this background, the Board finds VA's untimely notice in this 
matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with a VA compensation examination for 
his claim.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Increased Rating

In February 2003, the RO granted service connection for COPD 
at 10 percent disabling.  The Veteran did not appeal that 
decision.  In May 2005, the Veteran filed an increased rating 
claim for COPD.  In the September 2005 rating decision on 
appeal, the RO denied this claim.  For the reasons set forth 
below, the Board agrees with that decision.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

The Veteran has been service connected under Diagnostic Code 
(DC) 6604, which addresses COPD.  Under DC 6604, COPD is 
evaluated for rating purposes as follows:

        100%

FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

        60%	

FEV-1 of 40- to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) 40- to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

	30%	

FEV-1 of 56- to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65 percent predicted.

        10%	

FEV-1 of 71- to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66- to 80 percent predicted.

The Veteran's COPD is currently rated as 10 percent 
disabling.  A July 2005 pulmonary function test indicates 
that a higher rating would not be warranted here.  Post-
bronchodilator, the FEV-1 was 97.6 percent predicted, the 
FEV- 1/FVC was 71, and the DLCO was 113.1 percent predicted.  
See 38 C.F.R. § 4.96(d)(5)(6) (in rating COPD, VA should rely 
on post-bronchodilator results if better than pre-
bronchodilator test results).  As such, an increase in rating 
to the next-highest evaluation under DC 6604 - i.e., 30 
percent - is not supported by the medical evidence of record.  

As the preponderance of the evidence is against the Veteran's 
increased rating claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed the Veteran's 
statements, and has reviewed the lay statements of record 
from the Veteran's relatives.  While these statements may be 
viewed as evidence, the Board must also note that laypersons 
without medical expertise or training are not competent to 
offer medical evidence on matters involving diagnosis and 
etiology.  Therefore, the statements alone are insufficient 
to prove the Veteran's claim.  Ultimately, a lay statement, 
however sincerely communicated, cannot form a factual basis 
for granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2008).  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

Entitlement to an increased rating for COPD is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


